Abraham J. Gellinoef, J.
Upon the foregoing papers in this article 78 proceeding, petitioner seeks an order directing respondent to withdraw charges against petitioner resulting from the settlement of summary proceedings brought by respondent against petitioner.
Summary proceedings had been commenced against petitioner and her husband for nonpayment of rent. Prior to trial, petitioner paid the rent, the proceedings were discontinued, but respondent charged petitioner with ,$10.50 costs. Petitioner alleges that the costs charged are excessive, relying upon subdivisions (d) and (m) of section 1903 and subdivision (k) of section 1911 of the New York City Civil Court Act.
However, the fixed fees provided for in those sections expressly exclude the situation in which process is served by a City Marshal as was done in this case. Section 1915 of the Civil Court Act provides that Marshals are to be paid the same *837fees as a Sheriff would be entitled to in a Supreme Court action. The costs charged by respondent to petitioner accurately reflect the rates provided for in subdivision (c) of CPLR 8011 and subdivision (a) of CPLR 8012.
Therefore, the application is denied, and the petition is dismissed.